Title: To James Madison from the Illinois General Assembly, ca. 8 December 1812 (Abstract)
From: Illinois General Assembly
To: Madison, James


Ca. 8 December 1812. “The general Assembly of Illinois Territory, as the representatives of the good people thereof, beg leave to address you upon a subject highly interesting to them, both as it respects their property, & their very existence, not doubting that this appeal to your Justice, and that of the nation, will have all that consideration to which it is entituled. Recent events which we have no doubt have been communicated to you by the Governor of this Territory must convince you, that this part of the community, is doom’d to bear a very considerable proportion of the calamities and dangers resulting from the war which the injustice of an unprinciple’d, ambitious, foreign power, has forced the American Government to declare.
“For years past we believe the british Government (adopting a policy equally inconsistent with humanity, and disgraceful to any civilised nation,) have been constantly machinating & intriguing with the savages to render them hostile to us, and to engage them in the war which their unfriendly conduct in ploting to divide our happy union, and their dispotic usurpation, and disregard of our rights, induced them to anticipate. M[u]ltiplied instances of depredations upon our property, and frequent repetitions of the indiscriminate, slaughter of men, women, and children afford too many melancholy evidences of the success of those intriaguers. Manaced as we are by an extensive hostile confederacy thus formed on our very borders, admonished by the past, and warned of the future, by information lately received we should be unfaithful to our trusts and regardless of the claims that our constituents have upon us, were we not to ask of the General Government assistance adequate to those emergencies which the horrid aspect of our affairs too clearly indicates. An inspection of the map of this country with a knowledge of the residence of the hostile Indians will prove that no part of the American fronteer, is in more danger than this Territory, all of which from its thin and dispersed population seems to be equally exposed to savage inroads, already has this fact been clearly demonstrated, by the hostile invasion that we have lately witnessed, and we have now received information, on which we can rely that a considerable number of British traders and emissaries have arrived on the Mississippi, with supplies of Merchandize unusually large, and having felt the effects of the influence of those men during the last season when they were badly supplied with goods, and even before a declaration of war had taken place, we cannot doubt that their success will now be much greater and our danger proportionably increased, the more especially as they will not venture to return to Canada, in the spring without collecting a great number of the savages to accompany, and protect them—how soon we may witness a return of the scenes that have passed we know not, the winter in general is not the time that our enemies, select for war, but it ought to be remembred that they are subtil & enterprizing, and that they commenced their hostilities early last winter—prudence requires that we should be prepar’d for them at all times, when they are known to be hostile.
“WE therefore earnestly solicit on behalf of our fellow citizens that the Governor of this Territory may be furnished with assistance as soon as possible, and authorized to take proper measures for our defence, without which we do most seriously apprehend that this country will be abandoned. With the management of a campaign of a General nature we know it is not our business to interfere, but we trust that the defence of our Territory will be under the control and direction of the Governor thereof, whoes measures under divine providence we verily believe have saved this Country from devastation, ruin, and desertion. Well informed as to the residence, number, and dispositions of the enemy, and vigilent to discover their designs—we have never found him disappointed, or surprized, and notwithstanding many difficulties and unasisted by any force except that which his exertions his influence, and the patriotism of our fellow Citizens enabled him to collect. He has always been ready at the critical moment to repel hostile invasion. With a firmness that commanded strict subornation [sic] amongst the officers and men under his command, he has conciliated their esteem and won their affections of which they universally bear him the most honourable testimony. His unparallelled success in the defence of our fronteer upon a plan peculiar to himself, and his well timed and distinguished Expedition against the savages at the head of Peoria lake prove his capacity to plan with Judgement, and to execute with energy, they have entituled him to the gratitude, and have secured him the good wishes of the people of this Territory, we therefore hope for a continuation of his services. We beg leave also most respectfully to invite your attention to the claims of the militia of this Territory, nearly one half of them have been till lately engaged in its defence, and to whoes exertions its salvation may be justly attributed. We are persuaded that no militia has ever performed services more arduous and honourable to themselves, or more beneficial to their country—some of them were in service last year—others since last spring, but as yet none of them have receeved any compensation whatever. Situated as this Territory, is with relation to the savages, the citizens thereof are risquing their lives by their residence in it, which we think contributes more to support our Government, and upon Cheaper terms than the service of regular soldiers, wherefore we beg leave to offer our petition to congress praying that the inhabitants of this Territory, may be made interested in the soil by donations of land equivalent to the protection they afford, the risque they run & the inconvenience they are subjected to, by being forced into stations and prevented from pursuing their usual & regular avocations. Please to receive the humble testimony of our approbation, of your administration and our sincere wishes, that you may long continue to enjoy that share of public confidence, which the history of your life, proves you emminently intituled to.
“Resolved. That the foregoing address be Signed by the Speaker of the House of Representatives and by the President of the Legislative Council, and that the Said address be Sent to the Governor of this Territory with a request that he transmit the Same to the President of the United States.”
